Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the word “compture” in the preamble of Claim 10 appears to have a spelling error.  Appropriate correction is required.  For purposes of the rejection under 35 U.S.C. 103, the word “compture” has been interpreted as if applicant had used the word “computer” in its place.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondoh, et al., US 2007/0032914 A1.
As per Claim 1, Kondoh teaches a method for operating a distance controller of a vehicle (¶¶ 42-44), the method comprising the following steps: 
controlling the distance controller using a driver-actuatable operating element of the vehicle (¶¶ 52-53; accelerator pedal 72 of Figure 2), the distance controller regulating a distance to a target vehicle as a function of a specified value of the driver-actuatable operating element (¶45-47); and 
activating automatic braking operations as necessary, a braking operation being aborted when the specified value of the driver-actuatable operating element is increased during the braking operation (¶¶ 66-68; based on depression amounts).
As per Claim 2, Kondoh teaches that the braking operation is aborted when the specified value of the driver-actuatable operating element is increased by a speed-dependent amount (¶¶ 43-44; as measured by speed sensor 30 of Figure 1).
As per Claim 3, Kondoh teaches that the braking operation is aborted when the specified value of the driver-actuatable operating element is increased during the braking operation subsequent to an initial reduction of the accelerator pedal value (¶¶ 92-93).
As per Claim 4, Kondoh teaches that a setpoint braking torque value is reduced during the abort of the braking operation by utilizing a reduction profile (¶ 45; after measuring reaction forces).
As per Claim 5, Kondoh the accelerator pedal value is stored as a reference value before the braking operation, the braking operation being aborted when the specified value of the driver-actuatable operating element is increased above the reference value (¶¶ 84-85; based on “command value FA”).
As per Claim 6, Kondoh teaches that the braking operation is aborted when the target vehicle is detected on an adjacent lane (¶¶ 119, 132-134).
As per Claim 8, Kondoh teaches that the specified value of the driver-actuatable operating element is an accelerator pedal value or a hand throttle lever value or a speed twist grip value (¶¶ 44-47).
As per Claim 9, Kondoh teaches a control unit including a driver assistance system implemented therein, the control unit being configured to operate a distance controller of a vehicle (¶¶ 41-44), the control unit configured to: 
control the distance controller using a driver-actuatable operating element of the vehicle (¶¶ 52-53; accelerator pedal 72 of Figure 2), the distance controller regulating a distance to a target vehicle as a function of a specified value of the driver-actuatable operating element (¶¶ 45-47); and 
activate automatic braking operations as necessary, a braking operation being aborted when the specified value of the driver-actuatable operating element is increased during the braking operation (¶¶ 66-68; based on depression amounts).
As per Claim 10, Kondoh teaches a non-transitory machine-readable memory medium on which is stored a computer program for operating a distance controller of a vehicle (¶¶ 41-44), the computer program, when executed by a computer (¶ 44), cause the computer to perform the following steps: 
controlling the distance controller using a driver-actuatable operating element of the vehicle (¶¶ 52-53; accelerator pedal 72 of Figure 2), the distance controller regulating a distance to a target vehicle as a function of a specified value of the driver-actuatable operating element (¶¶ 45-47); and 
activating automatic braking operations as necessary, a braking operation being aborted when the specified value of the driver-actuatable operating element is increased during the braking operation (¶¶ 66-68; based on depression amounts).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Kumazaki, et al., US 2018/0099580 A1.
As per Claim 7, Kondoh does not expressly teach that a value of a setpoint power value for a drive train of the vehicle is recorded before the braking operation, the setpoint power value being increased to the recorded value after the abort of the braking operation.  Kumazaki teaches that a value of a setpoint power value for a drive train of the vehicle is recorded before the braking operation (pp 35-36), the setpoint power value being increased to the recorded value after the abort of the braking operation (pp 61).  It would have been obvious to a person of skill in the art, at the time of the invention, to run a vehicle drive train as Kondoh teaches, with the aid of drive power measurements according to Kumazaki, in order to maintain a desired regenerative braking force for the vehicle as it runs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661